Fourth Court of Appeals
                                    San Antonio, Texas
                                          October 4, 2018

                                       No. 04-18-00622-CR

                                          Ruben JASSO,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 226th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2005CR6326W
                            Honorable Sid L. Harle, Judge Presiding


                                          ORDER
        On August 18, 2005, Ruben Jasso was convicted of forging a commercial instrument. On
August 29, 2018, appellant filed a pro se notice of appeal from a negotiated plea, seeking to
appeal his underlying conviction. The clerk’s record contains a copy of the judgment of
conviction and does not include a motion for new trial. Because appellant did not file a timely
motion for new trial, the deadline for filing a notice of appeal was September 17, 2005. See TEX.
R. APP. P.26.2(a)(1). A notice of appeal was not filed, however, until August 29, 2018, and at no
point did appellant timely file a motion for extension of time to file the notice of appeal. See id.
R. 26.3.
         We therefore ORDER appellant to file a written response in this court on or before
November 5, 2018 showing cause why we should not dismiss this appeal for want of
jurisdiction. See Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996) (holding that
timely notice of appeal is necessary to invoke court of appeals’ jurisdiction). If appellant fails to
satisfactorily respond within the time provided, the appeal will be dismissed for want of
jurisdiction. If a supplemental clerk’s record is required to show jurisdiction, appellant must ask
the trial court clerk to prepare one and must notify the clerk of this court that such a request was
made.
       In addition, the trial court signed a certificate stating this “is a plea-bargain case, and the
defendant has NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2). Although we have yet to
determine if appellant filed a timely notice of appeal, this court is required to dismiss an appeal
“if a certification that shows the defendant has the right of appeal has not been made part of the
record.” See id. R. 25.2(d).
        Accordingly, appellant is hereby given notice that in the event we determine appellant
timely filed a notice of appeal, this appeal will be dismissed pursuant to rule 25.2(d) of the Texas
Rules of Appellate Procedure unless an amended certification showing that appellant has the
right to appeal is made part of the appellate record on or before November 5, 2018. See id.; See
id. R. 37.1; Daniels v. State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, order), disp. on
merits, No. 04-03-00176-CR, 2003 WL 21508347 (July 2, 2003, pet. ref’d) (not designated for
publication).
        We order all appellate deadlines suspended until further order of the court. We further
order the clerk of this court to serve copies of this order on appellant, the attorneys of record and
the court reporter.



                                                      _________________________________
                                                      Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of October, 2018.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court